                     Case
AO 467 (Rev. 01/09; CAND     4:20-mj-71427-MAG
                         version                                Document
                                 03/19) Order Requiring a Defendant               4 District
                                                                    to Appear in the  Filed    10/06/20
                                                                                             Where              Pageand1Transferring
                                                                                                   Charges are Pending   of 1 Bail



                                                                                                                                   
                                             UNITED STATES DISTRICT COURT
                                                                                                                                       Oct 06 2020

                                          NORTHERN DISTRICT OF CALIFORNIA                                                         
                                                                                                                               
                                                                                                                               
                                                                                                                                      

          United States of America                                         Case No. 20-mj-71427-MAG-1 (JCS)
                     v.
                                                                           Charging District: Oregon - Portland
          ALI MARTIN HAYES,
                                                                           Charging District’s Case No.
                              Defendants.
                                                                           3:20-cr-021-JO



            ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT WHERE
                    CHARGES ARE PENDING AND TRANSFERRING BAIL


                 After a hearing in this court, the defendant is released from custody and ordered to appear
       in the district court where the charges are pending to answer those charges. The time and place
       to appear in that court are as follows:

         Place: Mark O. Hatfield Courthouse
         1000 SW Third Avenue                                        Courtroom No.: 14B
         Portland, OR 97204                                          Date and Time: November 9, 2020 at 1:30 PM
                                                                     Before Magistrate Judge Acosta

                 If the date or time to appear in that court has not yet been set, the defendant must appear
       when notified to do so.

                 The clerk is ordered to transfer any bail deposited and interest earned thereon in the
       registry of this court, plus earned interest, to the clerk of the court where the charges are pending.


       Dated: October 6, 2020

                                                                      ______________________________________
                                                                      Joseph C. Spero
                                                                      United States Chief Magistrate Judge




       Transfer_No-Custody_CR_AO 467_CSA
       rev. 3-19
